ACCEPTED
                                                                                                         01-15-00208-CV
                                                                                                FIRST COURT OF APPEALS
                                                                                                       HOUSTON, TEXAS
                                                                                                    4/15/2015 2:22:46 AM
                                                                                                     CHRISTOPHER PRINE
                                                                                                                  CLERK




                                          In The
                                                                                 FILED IN -
                                                                        1st COURT OF--APPEALS       ----
                                  COURT OF APPEALS                          HOUSTON,            - -
                                                                                             --- TEXAS
                                                                                   - - ----ID K ------
                                                                        4/15/2015
                                                                                - 2:22:46
                                                                                 -                  -- AM
                        FOR THE FIRST DISTRICT OF TEXAS                     ---- VO ------
                                                                        CHRISTOPHER         --       A. PRINE
                               01-15-00207-CV                                        ----
                                                                               ----Clerk
                               01-15-00208-CV- CV

                              JOE PAYTN LEE, Appeallant

                                            V.                 FILED IN
                                                        1st COURT OF APPEALS
                                                            HOUSTON, TEXAS
                          RITA LEMNS, Appellee
                                                        4/15/2015 2:22:46 AM
                                                        CHRISTOPHER A. PRINE
________________________________________________________________________
                                                                Clerk
                         On Appeal from the 151st District Court

                                   Harris County, Texas

                               Trial Court Case 2000-34109

                               Trial Court Case 2013-55684

________________________________________________________________________



                                 ANSWER TO APPEAL

Appellee assert that the Defendant Joe Payton Lee and wife filed the Bill of Review and
Injunction Motion as anothr one of their tactics to delay and deny Appellee legal debt
they owe to Appellee Appellee will show the Appellants are not entitle to an an Appeal
regarding the validity of the Default Judgment debt tried in the 127th District Court and
ordered by Official Officer of the 127th court, Honorable Sharonlynn Woods.

Apellee will further show that the filing of frivolous claims and motions is not the only
vice the Defendants Joe Payton Lee and co partners and conspiractories have performed
in an effort to deny the Appellee what she earned over 14 years ago. The Appellants have
also zealously evaded service, discovery, have intentionally contempt court, have
intentionally disobeyed court orders, have intentionally disobeyed verbal orders, have
committed fraud, have conspired and executed malicious schemes to tangle unaware Rita
Lemons , business, and her children and to coerce financial defenselessness on a
protected class citizen, while they exrcise and abuse their authority under various dba's as
well as government code dba's.
Appellants have demonstrated their authority over Precinct 7 as this Precinct's employees
and staff have not performed the public Service duties Appellees have paid the Precinct
eight timesto perform, specifically Writs of Excution paid for in December 2001,
February 2002, September 2009, December 2010, March 2011, January 2012, September
2013 and October 2013. Attorney William Conrad's office paid for one(1) in June 2002.
The Writ of execution mandate for all non exempt property to be executed on until the
Judgment debt is paid in full, but the Precinct failed to carry out the Execution to
completion as prescribed by the Writ.

Appellants have demonstrated their authority over Federal Judge Lynn Hughes as Judge
Hughes have ordered me to court for Sanctions and coercion and the threat of
confinement for zealously attempting to collect legal abd binding debt of his buddy, and
co investor. SBS Global Inc. and The Houston Ballet, their influence over state Judge R.
K. Sandhill who after against my objections granted Mr. Lee and new attorney John
Boudreaux a continuance hearing and when they did not appear for the continuance
hearing, the judge recused himself and transferred disposed civil case. The following
week the Lees were transferring property that is protected under the Abstract of Judgment
filed with the Harris County District Courts Real Property division. Mr. and Mrs Joe
Payton Lee owners of 3606 Dubois St, and 3629 Dubois St., 3620 Dubois St. Houston,
Texas 77051, since 1988 on August 13, 2013 transferred this property to their daughter,
Sharon Lee. Sharon Lee sold or transferred rights to John Boudreaux in September 18,
2013. John Boudreaux transferred or sold the property back to the Lees via Sharon Lee
on March 2013.

Appellees aasert that all of the Appellants actions have been performed knowingly,
willingly with malicious intent to injure the Appellees, her children and her company,
Dental Assistant by the Phone.

                                         PRAYER

Appellees request the Court of Appeals to grant all reliefs the Appellees are entitled to as
a matter of law.

Appellees request the Court of Appeals to award relief if not granted by the lower courts
the Summary Judgment for $12,254,000.01.

Appellees request the Court of Appeals to grant the reliefs requested, if not granted by the
lower coourts, in the Bill of Review Counter claim for the sum total of Five hundred four
million dollars, three hundred ten thousand, two hundred seventy-four dollars and forty
cents ($504,310,274.40).

Appellees request the Court of Appeals to issue an Order for complete FOIA release.
Appellee request the Court of Appeals to Order the Appellants to answer the
interrogatories completely, because the Appellant have relevant reasons for the complete
and truthful disclosures because Appeellees have meritous motives for making such
request and good cause reasons for requesting assistance.from the 127th. July 19, 2013
and the 151st Distrist Court, November 2013 and etal dates.

The Lees also disobeyed Orders from the beginning, 2001 to current. In 2002 they did not
answer at all. The Lee's have been evading the interrogatories becuase they are apart of a
maliscuios conspiracy against Appellees grandparents, and biological parents and their
clan and were apart of teh malicsious executed schemes to destitute and imprison Rita
Lemons and her interests.

Appellees request the court to issue an ORDER in favor of Appelees against Precinct 7,
for $24,000,000.00, and against Attorney Andrew Payne for $24,000,000.00 for their part
in knowingly, willinglying with malicious intent to injure Appellees and Rita Lemons
children, conspired and executed schemes, refusing to perform their sworn oath public
services to Rita Lemons, in accordance with governing laws.

Appellees rest the Court of Appeals to issue an ORDER restricting Defendants, their
family and associates from harrassing, targerting and attacking Rita Lemons and her
family.

                         CERTIFICATE OF CONFERENCE

APPELLEES SWEAR UNDER PENALY OF PERJURY, that she has never received
from the Defendants any of the pleadings that the Appeallants have submitted to the First
Cirtcuit Court of Appeals. Further Appeallee assert that she her children and our
associates have been ORDERED by Judge Lynn hughes not to contact the Lees, via
facsimile, email, or come to his residence to serve him. Therefore Appellee have only
made contact with the Lees certified returned receipt. The one and only time I contacted
Mr. Lee, on my own accord, was in an attempt to discuss this matter and settle it without
the added expense of attorneys. I then was lied on as evidenced by the pleadings of Joe
Payton Lee to the federal Judge Lynn Hughes. I have been threatened with incarceration
for my zealous attempt to legally collect the debt owed to me, initiated by services my
company rendered 14 years ago, for a fee. .

                            CERTIFICATE OF SERVICE

I swear under penalty of perjury that a true and correct copy has been forwarded to Mr.
and Mrs. Joe Payton Lee, Precinct 7, Brian Quinterro, Andrew Payne and Jyce Hickman
Lee aka Joe V. Curtis, aka Howard J. Curtis and other alias.
Respectfully Submitted,



Rita Lemons

16215 Diamond Ridge Dr.

Houston, Texas 77053

jireh_consult@yahoo.com

(832) 207- 3407 or (832) 679-6387